Order entered February 3, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01411-CR

                               ANTHONY PHIFER, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F14-75027-V

                                          ORDER
       The Court REINSTATES the appeal.
       On January 14, 2015 we granted the motion of Lori Ordiway to withdraw as appellant’s
appointed counsel and ordered the trial court to appoint new counsel to represent appellant. We
have received the trial court’s order appointing Daniel Oliphant to represent appellant. We
DIRECT the Clerk to list Daniel Oliphant as appellant’s appointed attorney of record.
       The clerk’s and reporter’s records have been filed. Accordingly, we ORDER appellant to
file his brief within FORTY-FIVE DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Daniel
Oliphant and the Dallas County District Attorney’s Office.
                                                     /s/     ADA BROWN
                                                             JUSTICE